 Case 8:20-cv-01979-DOC-ADS Document 12 Filed 10/26/20 Page 1 of 3 Page ID #:149




 1 STEPTOE & JOHNSON LLP
   Carol R. Brophy, (SBN 155767)
 2
   cbrophy@steptoe.com
 3 Danielle Vallone, (SBN 302497)
   dvallone@steptoe.com
 4 One Market Plaza, Spear Tower, Suite 3900

 5 San Francisco, California 94105
   Telephone: (415) 365-6700; Fax: (415) 365-6699
 6
   Melanie Ayerh (SBN 303211)
 7
   mayerh@steptoe.com
 8 633 West Fifth Street, Suite 1900
   Los Angeles, California 90071
 9 Telephone: (213) 439-9432; Fax: (213) 439-9599

10 Attorneys for Proposed Intervenor-Defendant VI-JON, LLC.

11                       UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13
     JOSEPH MIER, individually, and on        )   Case No.: 8:20-cv-01979 DOC (ADSx)
14
     behalf of others similarly situated,     )
15                                            )   CLASS ACTION
                 Plaintiff,                   )
16
           vs.                                )   VI-JON, LLC’S NOTICE OF
17                                            )   MOTION AND MOTION TO
   CVS HEALTH, Rhode Island                   )   INTERVENE
18
   Corporation and Does 1 to 100,             )
19 inclusive,                                 )   [Memorandum of Points and Authorities;
                                              )   and Declarations of Alisa Benson & Carol
20                                                Brophy filed concurrently herewith]
                 Defendants.                  )
21                                            )   Date: November 23, 2020
                                              )   Time: 8:30 a.m.
22                                                Courtroom: 9D
                                              )   Judge: Hon. David O. Carter
23                                            )
24
                                              )
                                              )
25

26

27

28
                                       1
            VI-JON, LLC’S NOTICE OF MOTION AND MOTION TO INTERVENE
  Case 8:20-cv-01979-DOC-ADS Document 12 Filed 10/26/20 Page 2 of 3 Page ID #:150




 1
 2         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE that on November 23, 2020 at 8:30 a.m. in
 4 Courtroom 9D, of the above-entitled Court of the United States District Court for
 5 the Central District of California, located at Ronald Reagan Federal Building and
 6 United States Courthouse, 411 West 4th Street, Santa Ana, California 92701-4516,
 7 Vi-Jon, LLC will move this Court for leave to intervene in this action. This motion
 8 is made under Federal Rules of Civil Procedure, Rule 24(a) and on the ground that
 9 Vi-Jon, LLC claims an interest in the property that is the subject of this action and
10 adjudication of the parties’ claims in Vi-Jon, LLC’s absence will impair or impede
11 its ability to protect that interest. In the alternative, Vi-Jon, LLC seeks leave to
12 intervene under Federal Rule of Civil Procedure, Rule 24(b) on the ground that
13 Vi-Jon, LLC has a direct interest in the matter in this litigation.
14         Prior to this case’s removal to this Court, Vi-Jon’s counsel met and conferred
15 with plaintiff’s counsel regarding intervention. Following removal, Vi-Jon’s counsel
16 again sought to meet and confer regarding this motion on October 16, 2020, but did
17 not receive a response. This motion is made following the conference of counsel
18 pursuant to L.R. 7-3 which took place prior to this case’s removal and Vi-Jon’s
19 attempted follow-up meet and confer efforts.
20
21
22
23
24
25 ///
26 ///
27 ///
28
                                              -2-
            VI-JON, LLC’S NOTICE OF MOTION AND MOTION TO INTERVENE
 Case 8:20-cv-01979-DOC-ADS Document 12 Filed 10/26/20 Page 3 of 3 Page ID #:151




1        This motion will be based upon this notice, the Memorandum of Points and
2 Authorities in support, the Declaration of Carol R. Brophy and exhibits attached
3 thereto, the Declaration of Alisa Benson and exhibits attached thereto, the
4 [Proposed] Motion to Dismiss attached, filed herewith, the records and files in this
5 action and any further evidence and argument that the Court may receive at or
6 before the hearing.
7
8
9    DATED: October 23, 2020          STEPTOE & JOHNSON LLP
10
11                                    By:
12                                           Carol R. Brophy
                                             Melanie Ayerh
13
                                            Attorneys for Proposed-Intervenor, VI-
14                                          JON, LLC
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -3-
          VI-JON, LLC’S NOTICE OF MOTION AND MOTION TO INTERVENE
